Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pickhard et al. (US 7,564,330) in view of the IDS (G1220840).
Regarding claims 1 and 12, Pickhard discloses a reed switch contact coating (20) comprising:
a first blade (24) having a first contact (32, 36) within an enclosed cavity; and 
a second blade (24) having a second contact (32, 36) within the enclosed cavity, 
the first and second contacts (24) operable to make or break contact with one another in response to a magnetic field; and 
a coating formed over each of the first and second contacts (38, 40, 42), 
the coating comprising: 
a base conductive layer (38, first layer); 
a second conductive layer (40) formed over the base conductive layer (38);
Pickhard does not disclose a tungsten-copper layer formed over the second conductive layer.  
The IDS (GB1220840) discloses the magnetic reed contact unit comprising the tungsten-copper layer formed over the second conductive layer (see lines 75-94).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tungsten-copper layer formed over the second conductive layer as taught by the IDS (GB1220840) with Pickhard’s device for the purpose of having better connectivity.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 2 and 13, Pickhard discloses:
wherein the second conductive layer (40) is one of: copper, and molybdenum (see col. 2, lines 60-67).  
Regarding claims 3 and 14, Pickhard discloses:
the base conductive layer (38, first layer), the second conductive layer (40, second layer), and the tungsten-copper layer (42, third layer) are each sputtered layers (see col. 3, lines 23 – 64).
 Regarding claims 4 and 15-17:
Although Pickhard does not explicitly discloses the tungsten-copper layer (42, third layer) of the first contact (32, 36) is operable to make contact with the tungsten-copper layer of the second contact (32, 36), It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the tungsten-copper layer (42, third layer) of the first contact (32, 36) is operable to make contact with 
	Regarding claim 16, Pickhard discloses:
wherein the tungsten-copper layer of the first contact is operable to make contact with the tungsten-copper layer of the second contact in response to movement of a magnet (see col. 1, lines 10-15).  
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
July 19, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837